Citation Nr: 1008033	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently rated 40 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from February 1953 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO, among other things, 
denied the Veteran's claim for an increased rating for lumbar 
spine DDD with radiculopathy.

In its December 2003 decision, the RO also denied the 
Veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  Therefore, the Board need 
not consider whether the Veteran's increased rating claim 
also raises a claim for a TDIU that must be referred to the 
RO.  See Roberson v. Principi, 251 F.3d 1378 (2001) (once a 
Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, VA must consider a claim 
for a TDIU).

The Veteran requested a Board hearing and one was scheduled 
for January 14, 2010.  However, the Veteran failed to appear 
for the scheduled hearing and did not request a postponement.  
His hearing request is therefore considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

When the evidence includes a decision of the Social Security 
Administration (SSA) granting disability benefits to a 
Veteran, VA's duty to assist requires that it seek the 
records relating to the SSA decision when these records are 
relevant to the Veteran's claim.  See Golz v. Shinseki, 590 
F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, there 
is a January 1995 SSA decision finding the Veteran to be 
disabled based on his lumbar DDD.  There is an attached list 
of 21 exhibits.  While some of these exhibits are medical 
records that have already been associated with the claims 
file, some of the exhibits are either medical records or 
reports that have not been associated with the claims file.  
Given that the SSA found the Veteran to be disabled based on 
his lumbar spine DDD, the disability for which he is seeking 
an increased rating, the Board cannot say that these records 
would not be relevant to his claim.  Cf. Golz, 590 F.3d at 
1322 (in a claim for service connection, where the SSA has 
determined that the Veteran is disabled based on a disability 
other than those for which service connection is claimed, it 
is possible for the Board to conclude that the SSA records 
are not relevant and need not be obtained).  Moreover, while 
these records are all dated prior to the appeal period, the 
Court has held that, because a Veteran's entire medical 
history must be considered when adjudicating an increased 
rating claim, the failure to obtain records that pre-date the 
appeal period, including service records, will constitute a 
violation of VA's duty to assist.  See Moore v. Shinseki, 555 
F.3d 1369, 1373-74 (2009).  Therefore, the Board is compelled 
to remand the claim for the RO/AMC to obtain these records.

The Board also notes that the Veteran filed his claim for an 
increased rating for his lumbar spine DDD with radiculopathy 
in July 2003.  At the time he filed his claim, the Veteran's 
lumbar spine was rated under 38 C.F.R. § 4.17a, Diagnostic 
Code (DC) 5293, applicable to intervertebral disc syndrome 
(IVDS).  Note 2 to DC 5293 provided that neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Effective September 26, 2003, the evaluation 
criteria for disabilities of the spine were revised and 
renumbered.  The Veteran's lumbar spine DDD with 
radiculopathy is now rated under DC 5242.  However, all 
disabilities of the spine may be rated under the General 
Rating Formula Note 1 to the General Rating Formula for 
Diseases and Injuries of the Spine, which provides that any 
associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
The July 2006 VA examination report indicated that right leg 
straight leg testing was positive and that sensation was 
slightly decreased to light touch in the lateral and 
posterior calf on the right and lateral foot.  Moreover, a 
February 2007 VA treatment note indicated that there were 
right leg symptoms likely due to the lumbar spine disability.  
Consequently, on remand, the RO/AMC should consider whether a 
separate rating is warranted for right leg symptomatology 
related to the lumbar spine DDD under 38 C.F.R. § 4.124a, DC 
8520, applicable to the sciatic nerve, or any other 
applicable diagnostic code.

Finally, the Board notes that the October 20, 2003 VA 
examination report refers to X-rays of the lumbar spine, and 
a July 2006 VA lumbar spine X-ray report refers to an October 
20, 2003 X-ray study of the lumbar spine, but the October 20, 
2003 X-ray report does not appear to have been associated 
with the claims file.  Therefore, the RO/AMC should take 
appropriate action to do so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Take appropriate action to obtain 
from the SSA all records relating to its 
June 1995 disability determination with 
regard to the Veteran.

2.  Take appropriate action to obtain the 
X-ray report prepared in connection with 
the October 20, 2003 VA examination.

3.  Then, review any additional evidence 
and readjudicate the claim for an 
increased rating for lumbar spine DDD 
with radiculopathy, including whether the 
Veteran is entitled to a separate rating 
for any neurologic disabilities or 
abnormalities to include right leg 
radiculopathy.  If the evaluation is 
based upon DC 5293 which included 
limitiaton of motion and neurologic 
deficit, that fact should be clearly 
stated. 

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



